Citation Nr: 0823950	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied entitlement to PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that in 1964 while driving back to his 
ship, the USS Chicago, from his parents' house after having a 
few drinks he was stopped by the Highway Patrol who then 
called the Military Police (MP) to pick him up.  The veteran 
relates that the MP began to beat him until blood from his 
broken nose and body was all over him.  They began to plot 
how to kill him and dump him in the Bay.  However, the MP 
realized that the Highway Patrol Officer had called for the 
pick-up and they would be tracked.  He was taken to a medical 
clinic at Treasure Island Naval Station with a broken nose, 
head injury and bodily damage.  That incident was the most 
life threatening moment of his life.  

On VA examination in March 2004 and April 2005 by the same 
examiner the veteran related the above incident.  The 
examiner noted that the veracity of this report was unknown.  
The examiner concluded that the veteran did apparently have a 
significant traumatic stressor event when he was in the 
military and giving the benefit of the doubt, if the veteran 
really was beaten in the service, then he met the DMS IV 
criteria for a diagnosis of PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  The 
veteran is not claiming that the claimed stressor was related 
to combat, but rather to a personal assault, thus there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Service medical records in the claims file do not 
substantiate the claimed medical treatment.  However, the 
veteran contends that he was taken for treatment to a clinic 
at the Treasure Island Naval Station that evening although he 
was stationed aboard the USS Chicago.  As it does not appear 
that an attempt has been made to locate medical treatment 
records from the Treasure Island Naval Station, a remand is 
necessary.  38 C.F.R. § 3.159(c)(4) (VA's duty to assist a 
claimant includes obtaining medical records when necessary to 
decide the claim).  

The veteran also claims that he missed the movement of his 
ship as a result of this trauma and treatment at the clinic 
at Treasure Island Naval Station.  The veteran's personnel 
records show that he received non-judicial punishment when he 
missed ship's movement on May 21, 1964 during a period of 
unauthorized absence; for failure to obey a lawful order on 
August 18, 1964; and for unauthorized absence on October 7, 
1964.   Further development to secure additional records 
regarding these incidents is necessary prior to adjudication 
of this claim.

Accordingly, the case is REMANDED for the following action:

1. Request medical treatment records for 
treatment of injuries sustained by the 
veteran to his head and body at the 
medical clinic at Treasure Island Naval 
Station in California for the period from 
June through September 1964.

2. Request records from the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for (a) a Deck Log for August 18, 
1964 to determine if the veteran missed 
the ship's movement on that date; and (b) 
any record of a line of duty misconduct 
determination on August 18, 1964.

Also request records of the Unit 
Punishment Record for the USS Chicago for:

(a) a violation of Article 92 under the 
Uniform Code of Military Justice (UCMJ) 
for non-judicial punishment awarded on 
September 8, 1964 for an offense on August 
18, 1964;

(b) a violation of Article 87 under the 
UCMJ for non-judicial punishment awarded 
on June 9, 1964 for missing ship's 
movement on May 21, 1964; (this punishment 
also included a violation of Article 86 of 
the UCMJ for unauthorized absence from May 
18, 1964 to May 21, 1964); and 

(c) a violation of Article 86 under the 
UCMJ for non-judicial punishment awarded 
on October 7, 1964 for an offense on 
October 2, 1964.

3. Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

